Citation Nr: 0121565	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hand, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In April 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's service connected shell fragment wound of 
the right hand is manifested by full range of motion, and no 
more than moderate injury to the affected muscle group.  He 
has additional functional impairment due to his service-
connected disability. 

3.  The veteran's scar of the right hand is tender.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 20 percent 
for residuals of a shell fragment wound to the right hand 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5309 (effective prior to and on July 3, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The schedular criteria for a separate 10 percent 
evaluation for a tender, painful scar of the right hand have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Part 4, Code 7804 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  

The veteran seeks an increased evaluation for his service-
connected shell fragment wound of the right hand.  

The veteran filed his claim prior to the effective date of 
July 3, 1997, when the criteria for rating muscle injuries 
were revised.  The evidence will be applied to the rating 
criteria that are most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe. The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination). 
38 C.F.R. § 4.54 (1996). For purposes of the present case, 
the following criteria is pertinent with regard to the old 
rating criteria:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty. Healing with good functional results. No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus. No 
significant impairment of function and no retained metallic 
fragments. (b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree. Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound. Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.

History and complaint Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade. 
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles

Type of injury. Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile. X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile. 
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance. Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction. 
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present. 
Visible or measured atrophy may or may not be present. 
Adaptive contraction of opposing group of muscles, if 
present, indicates severity. Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type. Atrophy of muscle groups not 
included in track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

Under the rating criteria in effect from July 3, 1997, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe. 
38 C.F.R. § 4.56(c-d) (2000). For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent. Under the new rating criteria:

(1) Slight disability of muscles.

(i) Type of injury. Simple wound of muscle without 
debridement or infection.

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in- service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  

The veteran's service-connected disability, residuals of 
shell fragment wound to the right hand, is evaluated pursuant 
to 38 C.F.R. § 5309, which sets forth criteria for evaluating 
injuries to intrinsic muscles of the hand.  This provision 
applies to the intrinsic muscles that supplement the function 
of the forearm muscles in delicate manipulative movements. 
The intrinsic muscles include the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei. A 
note to the criteria states: "The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc. Rate on limitation of motion, minimum 10 
percent."

As previously noted, certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997. See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board observes, however, that both the old and 
the new versions of Diagnostic Code 5309 are essentially the 
same and provide for evaluation based on limitation of motion 
with a minimum rating of 10 percent.

Thus, in order to evaluate the veteran's disability of the 
right hand, the Board looks at the appropriate limitation of 
motion codes.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the service-connected residuals of right hand 
injuries under the provisions of Diagnostic Code 5309. As 
noted above, the provisions of Diagnostic Code 5309 indicate 
that this disability is rated under the diagnostic codes 
which rate limitation of the hand.

The service medical records show that in June 1944, the 
veteran was hospitalized for lacerating shell fragment wounds 
of the right ulnar surface, proximal to the flexion crease, 
moderately severe.  It was noted that he had received first 
aid in the field, and was debrided prior to his admission.  
It was noted that while hospitalized, casting was removed on 
June 18, 1944, and that there was some limited abduction, but 
extension of the finger was adequate.  Sutures were 
performed, and it was noted in August 1944 in summary that 
the veteran's right hand suture was successful.  At 
separation in December 1945, scars of the hands was 
indicated.  The veteran was granted service connection for 
residuals of shell fragment wounds of both hands, and a 
noncompensable evaluation was assigned in February 1968.  

The veteran was examined by VA in March 1993.  His service 
injury was noted and reviewed.  The veteran complained of 
pain, aching, soreness and tenderness.  He reported having 
problems with repetitive use and with repetitive gripping and 
grasping.  He stated that he dropped things, and had problems 
with fine dexterity.  Examination showed atrophy of the 
hypothenar eminence and a scar over the hypothenar eminence 
and volar aspect of the fifth finger.  He could passively get 
the pulps to palms on all fingers and it was noted that he 
had diminished grip and grasp in the right hand due to pain 
and soreness.  The finding was, residual shell fragment 
wounds to both hands.  

In April 1993, the RO granted separate 10 percent evaluations 
for both the right and left hands.  

The veteran was examined by VA In April 1995, in conjunction 
with his claim.  It was noted that the veteran is right 
handed and had sustained a shrapnel wound to the hands in 
World War II.  It was noted that the veteran had lacerations 
sutured on both hands and had a cast on and off for a period 
of 4 months.  The veteran complained of weakness in both 
hands.  Examination showed a 3 inch scar extending from the 
hypothenar eminence, curving onto the medial border and 
extending onto the dorsum of the right hand.  It was noted 
that the scar was tender and not attached to the underlying 
structure.  It was noted that there was muscle damage in the 
region of the scar and the veteran had hyperesthesia to pin 
prick in the fifth finger of the right hand.  It was noted 
that the veteran could not approximate the tips of the 
fingers to the median transverse fold of the palms by about 
1/2 inch and the fifth finger by about 1.5 inch.  It was 
stated that the right hand showed a mild Dupuytren's 
contracture.  The examiner noted that there were functional 
defects, and indicated that the veteran could not approximate 
the tip of the thumb to the tip of the fifth finger by about 
1 inch, and could not approximate the tips of the fingers to 
the median transverse fold of the palm by about 1/2 inch and 
the fifth finger by about 1.5 inch.  Grasping strength was 
noted to be very poor.  X-rays showed no abnormality.  The 
pertinent diagnosis was: postoperative residuals of the right 
hand with atrophy of the hypothenar eminence, tender scar, 
localized muscle damage, dupuytren's contracture, weakness of 
the right hand, hyperesthesia of the right fifth finger 
secondary to a mechanical nerve trauma, and functional 
deficit in the use of the right hand. 

In June 1995, the RO denied the veteran's request for an 
increased evaluation for the right hand disability, and this 
appeal ensued.  

On examination by VA in November 1996, it was noted that the 
veteran was wounded with shell fragment wounds of both hands 
in Burma in 1943 and had surgeries for debridement.  The 
veteran reported having aches and pain, soreness and 
tenderness in the hands, and problems with grip and grasp 
along with problems with fine dexterity, gradually getting 
worse.  He reported problems with endurance.

Examination of the right hand showed a scar over the ulnar 
side of the hand over the fifth metacarpal.  There was no 
redness, swelling or induration.  The veteran had decreased 
sensation over that fifth finger, and difficulty making a 
fist.  He could get pulps to palm with all the fingers except 
the fifth.  He lacked about 1/2 inch on the fifth finger.  
Otherwise, flexor and extensor function were intact.  The 
range and extension function of the fingers and thumb was 
intact. He had diminished grip and grasp with diminished 
dexterity.  X-rays showed mile degenerative changes in the 
hand, otherwise, normal.  The finding was, residual shell 
fragment wounds to both hands.  It was concluded that the 
veteran had some limited functions and some of that function 
was due to pain and lack of endurance with decreased strength 
and dexterity in the hands.

In a February 1997 addendum, the VA examiner noted that the 
veteran had normal function as far as motion of the fingers.  
It was stated that he had diminished grip and grasp strength, 
but that muscle strength was still present.  He reported that 
the function did interfere with his ability to grip and grasp 
and did interfere with his ability to fine dexterity with the 
fingers.  

In July 1998, the veteran underwent a VA peripheral nerves 
examination.  His service records of injury were noted.   He 
complained of a weak grip.  Examination showed an area of 
hyperesthesia, i.e., an increase in abnormal sensation, over 
the right little finger.  Formal testing of muscle strength 
did not reveal any clear muscle weakness, although the 
patient complained of some weakness of abduction of the right 
little finger.  There was no reflex asymmetry, and deep 
tendon reflexes were present in the upper extremity.  It was 
noted that there were no other neurological abnormalities.  

The examination was compared with previous service medical 
records in the C-file. It was reported that the neurological 
impairments, including sensory changes and difficulty 
sustaining muscle contraction appeared unchanged.  Both hands 
showed very early evidence of Dupuytren's contractures.  
There was no clear evidence of generalized peripheral 
neuropathy. It was stated that the veteran had long-standing 
injury to nerves in the right hand and that, with age, there 
has been some progression of the weakness of his hands, 
though on formal examination, the examiner was unable to 
detect any focal weakness.  However, with sustained muscular 
effort, it was noted that it was possible that the veteran 
would have difficulty with grip, and that with age, his 
previous neurological deficit may have progressed slightly.  

The veteran underwent a VA hand examination in July 1998.  
The examiner noted that the claims file was reviewed and the 
history of the veteran's injury was noted. It was stated that 
the veteran had persistent problems with the hands, including 
soreness, pain, tenderness, fatigability, lack of strength, 
lack of endurance, and lack of dexterity.  A scar over the 
hypothenar eminence with atrophy of the hypothenar eminence 
to the right hand was reported.  It was noted that the 
veteran could pulp to palm except for the fifth finger.  
There was reported to be excellent full range of motion in 
all the small joints to the right hand. He had tenderness and 
soreness over the hypothenar emmence.  The scar was noted to 
be well healed.  There was no redness or induration noted.  
There was some thickening around the scar and no Dupytren 
contracture could be identified there.  It was noted that he 
did have diminished grip and grasp with both hands and 
diminished dexterity in both hands.  He was reported to have 
difficulty in getting the thumbs to both tips of his fingers 
in both hands.  X-rays were noted to show minimal 
degenerative arthritic changes of some of the interphalangeal 
joints.  The diagnosis was, residual shell fragment wound to 
both hands.  

The veteran was examined by VA in December 2000.  His service 
treatment was noted.  The veteran complained of increasing 
pain, soreness and tenderness in the hands was well as 
diminished strength in grip and grasp as well as dexterity.  
The examiner noted that there certainly was fatigability with 
repetitive and heavy use.  Examination of the right hand 
showed a 6 cm curvilinear scar over the thenar eminence 
involving the thenar musculature.  It was noted that there 
was some tenderness and soreness there.  The veteran could 
get pulps to palms and the fingers could get the tips into 
the palms. There was diminished grip strength, difficulty 
with dexterity and some diminished sensation distal to the 
fifth finger.  X-rays showed mild change of the degenerative 
osteoarthritis in the interphalangeal joint of the thumb.  
The diagnosis was, residual shell fragment wound to both 
hands.  The examiner opined that the veteran would have 
difficulty doing any jobs that required repetitive use, 
repetitive gripping, grabbing and fine dexterity with his 
hands.  

In a March 2001 addendum, the VA hand examiner who evaluated 
the veteran in December 2000 reported that the veteran had 
normal motion in the IP and PIP joints and good grip and 
grasp.  It was stated that the veteran would have difficulty 
doing repetitive grip and grasp because of pain, soreness and 
tenderness.  It was stated that the veteran could make a fist 
so that functionally he could do things that are required but 
that he would have diminished strength and diminished 
endurance and the pain associated with it.  It was reported 
that this included all the fingers and thumbs.  

The medical evidence of record reveals that the veteran has 
normal motion in the IP and PIP joints to the fingers, with 
good grip and grasp.  The Board finds that the veteran is not 
entitled to a disability evaluation in excess of 10 percent 
under the diagnostic codes pertinent to rating limitation of 
motion of the hand and fingers, since there is no evidence of 
favorable or unfavorable ankylosis of the fingers of the 
right hand.  See 38 C.F.R. 4.71a, Diagnostic Codes 5216-5227, 
5309.  The Board finds that the minimum schedular rating of 
10 percent is appropriate under Diagnostic Code 5309.  
However, the Board also finds that the veteran's right hand 
disability does cause additional functional impairment due to 
pain on use so as to warrant the assignment of a higher 
disability evaluation under the provisions of 38 C.F.R. 4.40 
and 4.45.  That is, there is objective evidence to show that 
the veteran has additional functional loss due to pain, 
weakness, and fatigue, to a degree that a rating in excess of 
10 percent is shown.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 
Vet. App. at 204-7.  In this regard, the recent VA 
neurological examiner noted that the veteran had difficulty 
with his grip.  The VA hand examiner stated that the veteran 
had diminished grip and grasp and diminished dexterity.  He 
also reported that the veteran would have difficulty doing 
repetitive grip and grasp because of pain, soreness and 
tenderness.  It was stated that the veteran could make a fist 
so that functionally he could do things that are required but 
that he had diminished strength and diminished endurance and 
the pain associated with it.  The Board finds that this is 
sufficient objective evidence to support a finding that 
additional disability exists and that an increased rating for 
functional impairment is warranted.  

In addition, a separate rating may be granted for symptoms of 
a service-connected disability which are not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See 38 C.F.R. § 4.14 (2000), Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).   A December 2000 VA examination 
report notes that the veteran has a scar on the right hand 
over the thenar eminence involving the thenar muscle and that 
there was some tenderness and soreness there.  In addition 
the scar was noted to be tender in April 1995 on VA 
examination.  A separate 10 percent rating may be assigned 
for superficial scars which are tender and painful on 
objective demonstration. 38 C.F.R. Part 4, Code 7803, 7804 
(2000); see Esteban.  In the absence of specifically 
contradictory evidence, the Board must accept this 
assessment.  See Powell v. West, 13 Vet. App. 31 (1999).  
Consequently, a separate 10 percent rating for a tender, 
painful scar is warranted.  

While arthritis has been found on X-rays, a separate 10 
percent rating for arthritis is not applicable.  This is so 
because the pertinent rating criteria for arthritis call for 
evaluation under limitation of motion codes. 38 C.F.R. § 
5003.  As the veteran is being evaluated under range of 
motion criteria, a separate rating for arthritis is not 
available.  See, Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed Cir 1997); VAOPGCPREC 23-97.  


ORDER

An increased evaluation to 20 percent is granted for 
residuals of a shell fragment wound of the right hand.  


A separate rating of 10 percent is granted for a tender scar 
of the right hand.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

